      Case 1:19-cv-00206-DAD-EPG Document 56 Filed 08/07/20 Page 1 of 2

                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF CALIFORNIA

JOHN PAUL JONES MURPHY,                           Case No. 1:19-cv-00206-DAD-EPG (PC)
               Plaintiff,
                                                  ORDER & WRIT OF HABEAS CORPUS
                                                  AD TESTIFICANDUM TO PRODUCE
v.                                                INMATE JOHN PAUL JONES MURPHY,
                                                  CDC #V-30424, VIA VIDEO CONFERENCE

R. RODRIGUEZ, et al.,
                  Defendants.                     DATE: September 17, 2020
                                                  TIME: 10:30 a.m.

        JOHN PAUL JONES MURPHY, inmate, CDC #V-30424, a necessary and material
witness in these proceedings in this case on September 17, 2020, is confined at CALIFORNIA
STATE PRISON, CORCORAN, 4001 King Avenue Corcoran, CA 93212, in the custody of the
Warden. In order to secure this inmate's attendance it is necessary that a Writ of Habeas Corpus
ad Testificandum issue commanding the custodian to produce the inmate via Video Conference
in Courtroom #7, 6th Floor, United States Courthouse, 2500 Tulare Street, Fresno, California, on
September 17, 2020, at 10:30 a.m.

       ACCORDINGLY, IT IS ORDERED that:

        1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to testify, via Video Conference,
before the United States District Court at the time and place above, and from day to day until
completion of court proceedings or as ordered by the court; and thereafter to return the inmate to
the above institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate and
is ordered to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of CALIFORNIA STATE PRISON, CORCORAN

       WE COMMAND you to produce the inmate named above to testify, via Video
Conference, before the United States District Court at the time and place above, and from day to
day until completion of the proceedings, or as ordered by the court; and thereafter to return the
inmate to the above institution.
      Case 1:19-cv-00206-DAD-EPG Document 56 Filed 08/07/20 Page 2 of 2


       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.

IT IS SO ORDERED.


   Dated:    August 6, 2020                          /s/
                                              UNITED STATES MAGISTRATE JUDGE
